EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claim 10.

The restriction requirement between groups II and III, as set forth in the Office action mailed on 1/18/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/18/2018 is withdrawn.  Claim 10, directed to a crosslinkable composition, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 4-19, 22, 24 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 4 and 24, a crosslinkable composition comprising at least one EVA copolymer and a combination of peroxides, wherein the combination of peroxides comprises: (i) O,O-tert-butyl O-isopropyl monoperoxycarbonate or O,O-tert-amyl O-isopropyl monoperoxycarbonate; and (ii) O,O-tert-butyl O-2-ethylhexyl monoperoxycarbonate or O,O-tert-amyl O-2-ethylhexyl monoperoxycarbonate, in a mass ratio of 40%/60% to 60%/40% of peroxide (i)/peroxide (ii), wherein the total amount of peroxide (i) and peroxide (ii) represents between 0.2% and 4% of the mass amount of the polymer present in the composition.
Claims 4-19, 22 depend from claim 4 and therefore contain the limitations of claim 4.

The present claims are allowable over the closest prior art, namely Peng (CN 102732160) (made of record on 4/17/2018).
Peng teaches EVA compositions which include a crosslinking agent. Peng fails to teach with sufficient specificity the claimed blend of monoperoxycarbonates in the claimed amounts and claimed ratios. 

The rejoined claims have been fully examined for patentability pursuant to 37 CFR 1.104 and deemed to be allowable. There were multiple withdrawn groups, however only the groups that were directly dependent on claim 1, and thus containing all the limitations therefrom, were rejoined. The groups not rejoined were not directly dependent on claim 1.

Because the limitations of claims 4 and 24 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764